Name: 2001/675/EC: Commission Decision of 20 August 2001 amending Decision 97/20/EC establishing the list of third countries fulfilling the equivalence conditions for the production and placing on the market of bivalve molluscs, echinoderms, tunicates and marine gastropods (Text with EEA relevance) (notified under document number C(2001) 2553)
 Type: Decision_ENTSCHEID
 Subject Matter: fisheries;  health;  cooperation policy;  trade;  marketing
 Date Published: 2001-09-05

 Avis juridique important|32001D06752001/675/EC: Commission Decision of 20 August 2001 amending Decision 97/20/EC establishing the list of third countries fulfilling the equivalence conditions for the production and placing on the market of bivalve molluscs, echinoderms, tunicates and marine gastropods (Text with EEA relevance) (notified under document number C(2001) 2553) Official Journal L 236 , 05/09/2001 P. 0016 - 0017Commission Decisionof 20 August 2001amending Decision 97/20/EC establishing the list of third countries fulfilling the equivalence conditions for the production and placing on the market of bivalve molluscs, echinoderms, tunicates and marine gastropods(notified under document number C(2001) 2553)(Text with EEA relevance)(2001/675/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 91/492/EEC of 15 July 1991 laying down the health conditions for the production and the placing on the market of live bivalve molluscs(1), as last amended by Directive 97/79/EC(2), and in particular Article 9(3)(b) thereof,Whereas:(1) Commission Decision 97/20/EC(3), as last amended by Decision 2001/255/EC(4), establishes the list of third countries from which imports of bivalve molluscs, echinoderms, tunicates and marine gastropods in whatever form are authorised for human consumption.(2) Following Decision 1/2001 of the EC-Faeroe Islands Joint Committee of 31 January 2001 laying down the provisions to implement the Protocol on veterinary matters supplementing the Agreement between the European Community, of the one part, and the Government of Denmark and the Home Government of the Faeroe Islands, of the other part(5), the Faeroe Islands undertake to apply the provisions laid down in Directive 91/492/EEC, and their rules of application fixed in the relevant Commission decisions. Under the provisions of this Agreement it is necessary to apply to bivalve molluscs originating or proceeding from the Faeroe Islands to the EC, the provisions laid down in Council Directive 89/662/EEC of 11 December 1989 concerning veterinary checks in intra-Community trade with a view to the completion of the internal market(6) and, therefore this country shall be deleted from the list of countries and territories annexed to Decision 97/20/EC.(3) The measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1The Annex to Decision 97/20/EC is replaced by the Annex to this Decision.Article 2This Decision is addressed to the Member States.Done at Brussels, 20 August 2001.For the CommissionDavid ByrneMember of the Commission(1) OJ L 268, 24.9.1991, p. 1.(2) OJ L 24, 30.1.1998, p. 31.(3) OJ L 6, 10.1.1997, p. 46.(4) OJ L 91, 31.3.2001, p. 89.(5) OJ L 46, 16.2.2001, p. 24.(6) OJ L 395, 30.12.1989, p. 13.ANNEX"ANNEXList of third countries from which imports of bivalve molluscs, echinoderms, tunicates and marine gastropods in whatever form for human consumption are authorisedI. Third countries which have been the subject of a specific decision based on Directive 91/492/EEC.AU AUSTRALIACL CHILEJM JAMAICA (only for marine gastropods)KR SOUTH KOREAMA MOROCCOPE PERUTH THAILANDTN TUNISIATR TURKEYVN SOCIALIST REPUBLIC OF VIETNAMII. Third countries, which may be the subject of a provisional decision, based on Council Decision 95/408/EC.CA CANADAGL GREENLANDNZ NEW ZEALANDUS UNITED STATES OF AMERICA"